Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed January 03, 2022 in response to the Office Action of November 01, 2021 is acknowledged and has been entered. Claims 1, 11 and 15 have been amended. Claim 19 has been canceled. Claims 1-18 and  20-22 are pending and under examination in this Office action.
Claims 20-22 were added as new claims in the response to the final Office action dated August 09, 2021 and are still listed as new claims in the claim set field on January 03, 2022. Claims 20-22 are considered as previously presented claims instead of new claims. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.

Response to Amendment
The rejections to claims 1-18 and 20-22 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment.
In view of the claim amendment, new grounds of rejection under 35 U.S.C. 112(b) are now made to claims 1-18 and 20-22.

Specification
The disclosure is objected to because of the following informalities: 
In the specification as filed, page 1, line 26, “Figure 1” should be corrected to –Table 1--.
Appropriate correction is required.

Drawings
The drawings are objected to because of minor informality.
FIGS. 2 and 4 are objected to because the unlabeled rectangular boxes shown in the drawings. These boxes should be provided with descriptive text labels. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 5 and 20-22 are objected to because of the following informalities:  
Claim 4, line 2: the term “the processor” should be corrected to –the image processor--.
Claim 5, line 3, the term “to move” after “the ultrasound transducer” should be deleted.
Claims 20-22 recite “wherein at each location the ultrasound transducer” that is grammatically incorrect. It is suggested to amend this limitation to (1) --wherein at each location the ultrasound transducer passes-- (support is on the PG Pub US 2021/0219949 A1, [0082]), or (2) –wherein at least location passed by the ultrasound transducer-- (support is on the PG Pub US 2021/0219949 A1, [0075]).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following limitations render the scope of the claims indefinite. 
Claim 1 recites in line 11 “a controller for controlling the ultrasound transducer”. In claim 1, the ultrasound transducer moves and generates ultrasound images. It is not clear whether the controller controls the image acquisition or the transducer movement, or any other aspect of the ultrasound transducer. Claims 11 and 15 recite substantially identical limitations. The same rejection applies to claims 11 and 15.
Claim 3, line 3 recites “a speed of movement of the ultrasound transducer”. It is not clear if it refers to the same as “speed of the ultrasound transducer” recited in claim 1, line 4. Clarification is required. If they refer to the same, consistent claim language is required.
Claim 4, line 2 recites “fetus edges”. It is not clear if it refers to the same as “an edge of a fetal body” recited in claim 1, line 6. Clarification is required. If they refer to the same, consistent claim language is required.
Claim 5, line 3 recites “a fetus”. It is not clear if it refers to the same as “a fetal body” recited in claim 1, line 6. Clarification is required. If they refer to the same, consistent claim language is required.
Claim 5, line 3 recites “an edge of the fetus”. It is not clear if it refers to the same as “an edge of a fetal body” recited in claim 1, line 6. Clarification is required. If they refer to the same, consistent claim language is required.
Claim 8, line 3 recites “output”. It is not clear if it refers to the same as “an output” recited in claim 1, line 5. Clarification is required. If they refer to the same, consistent claim language is required.
Claim 9, line 2 recites “output”. It is not clear if it refers to the same as “an output” recited in claim 1, line 5. Clarification is required. If they refer to the same, consistent claim language is required.
Claim 9, line 3 recites “a fetus”. It is not clear if it refers to the same as “a fetal body” recited in claim 1, line 6. Clarification is required. If they refer to the same, consistent claim language is required.
Claim 9, lines 4-5 recites “a neck region”. It is not clear if it refers to the same as “a neck region” recited in claim 9, line 3. Clarification is required. If they refer to the same, consistent claim language is required.
Claim 11 is directed to a fetal imaging method. The method takes an ultrasound image, processes the ultrasound image, and recognizes the results of the ultrasound image processing as a fetal body portion. It is not clear of the roles of the rest of the limitations (generating an acceleration signal, providing an output for user guidance, and controlling the ultrasound transducer) as neither of them is involved in the image generation, image processing, and image recognition. There is a missing link between them. The same rejection applies to claim 15 for the substantially identical limitations recited.
Claim 11, line 8 recites “the ultrasound images” that lacks proper antecedent basis.
Claim 13, line 2 recites “fetus edges”. It is not clear if it refers to the same as “an edge of a fetal body” recited in claim 11, line 7. Clarification is required. If they refer to the same, consistent claim language is required.
Claim 15, line 9 recites “the ultrasound images” that lacks proper antecedent basis.
Claim 15, line 13 recites “results of the processed ultrasound images”. It is not clear if it refers to the same as “results of the ultrasound image processing” recited in claim 15, line 12. Clarification is required. If they refer to the same, consistent claim language is required.
Claim 17, line 4 recites “fetus edges”. It is not clear if it refers to the same as “an edge of a fetal body” recited in claim 15, line 8. Clarification is required. If they refer to the same, consistent claim language is required.
The dependent claims of the above rejected claims are rejected due to their dependency.




Response to Arguments
Applicant’s arguments in regard to the rejections under 35 U.S.C. 103 have been fully considered but they are moot. In view of the claim amendment, the previously issued rejections under 35 U.S.C. 103 are now withdrawn. 
New grounds of rejection under 35 U.S.C. 112(b) are now made to address various indefiniteness issues in the claims. These issues should be addressed with proper claim amendment to clarify the scope of the claims before the allowable subject matter may be identified. 
Objections to the specification, the drawings and the claims are also made to correct minor informalities.
Based on the above considerations, claims 1-18 and 20-22 remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793